Case 2:16-cv-00908-SPC-MRM Document 146 Filed 12/07/20 Page 1 of 3 PageID 850




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 STEPHEN MORETTO,

             Plaintiff,

 v.                                             Case No.: 2:16-cv-908-FtM-38MRM

 WEXFORD HEALTH SOURCE,

              Defendant.
                                         /

                             OPINION AND ORDER1

       Before the Court are Plaintiff Stephen Moretto’s Motion to Extend

 Discovery Deadline (Doc. 137) and Motion of Emergency Nature2 (Doc. 139).

 Moretto, a prisoner of the Florida Department of Corrections, sued Defendant

 Wexford Health Source for deliberate indifference under 42 U.S.C. § 1983 and

 the Eighth Amendment. (Doc. 82).            He alleges Wexford failed to provide

 adequate dental treatment for his broken teeth and improperly fitting partials,

 despite Moretto’s repeated requests.




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By
 using hyperlinks, the Court does not endorse, recommend, approve, or guarantee any
 third parties or the services or products they provide, nor does it have any agreements
 with them. The Court is also not responsible for a hyperlink’s availability and
 functionality, and a failed hyperlink does not affect this Order.
 2 The Court reviewed this motion when it was filed and determined it did not warrant

 expedited review.
Case 2:16-cv-00908-SPC-MRM Document 146 Filed 12/07/20 Page 2 of 3 PageID 851




       On July 15, 2020, the Court entered an Order (Doc. 125) setting October

 30, 2020 as the discovery deadline. The Order required the parties to “timely

 serve all further discovery requests so the other side may respond before the

 deadline.” (Doc. 125 at 2). Moretto now asks for additional time to complete

 discovery due to his limited access to legal resources during a COVID-19

 outbreak. He sent Wexford a fifth set of interrogatories on October 8, 2020,

 and a fourth set of requests for production of documents on October 15, 2020.

 Moretto considers these requests very important to his case.         Although

 Wexford likely could have answered the requests before the deadline, it

 presumably considered them untimely and declined not to do so.3

       Given the limitations caused by the COVID-19 crisis, the Court will

 grant Moretto’s motions in part. Moretto’s fifth set of interrogatories and

 fourth set of requests for production of documents are deemed timely. To the

 extent Moretto’s motions request other relief, they are denied. The Court

 declines to otherwise extend the deadlines.

       Accordingly, it is now

       ORDERED:




 3 Wexford responded to Moretto’s motions and did not claim to have answered the
 requests.



                                       2
Case 2:16-cv-00908-SPC-MRM Document 146 Filed 12/07/20 Page 3 of 3 PageID 852




      (1) Plaintiff Stephen Moretto’s Motion to Extend Discovery Deadline

         (Doc. 137) and Motion of Emergency Nature (Doc. 139) are

         GRANTED in part.

      (2) Wexford is ORDERED to respond to Moretto’s fifth set of

         interrogatories and fourth set of requests for production of documents

         within fourteen (14) days of this Order.

      DONE and ORDERED in Fort Myers, Florida on December 7, 2020.




 Copies: All Parties of Record




                                      3
